Citation Nr: 1014716	
Decision Date: 04/16/10    Archive Date: 04/29/10	

DOCKET NO.  05-06 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.   

2.  Entitlement to service connection for hypertension, on a 
direct basis due to inservice exposure to Agent Orange, or as 
secondary to service-connected posttraumatic stress disorder.   

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
April 1971, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

This case was previously before the Board in November 2008, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

The appeal as to the issues of service connection for 
hypertension, as well as a total disability rating based upon 
individual unemployability, is once again being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  






FINDING OF FACT

A chronic disability of the cervical spine is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
Veteran's period of active military service.  


CONCLUSION OF LAW

A chronic disability of the cervical spine was not incurred 
in or aggravated by active military service, nor may 
osteoarthritis of the cervical spine be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the 
course of a Travel Board hearing before the undersigned 
Veterans Law Judge in May 2008, as well as service treatment 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate  the Veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a 
chronic disability of the cervical spine.  In pertinent part, 
it is contended that the Veteran's current cervical spine 
disability is the result of a number of injuries in service, 
the most prominent of which involved a motor vehicle accident 
in January 1969.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and osteoarthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In a service treatment record of January 20, 1969, it was 
noted that the Veteran had been involved in an automobile 
accident on the 18th of that month.  Reportedly, at the time 
of that accident, the Veteran had sustained no head trauma, 
and experienced no loss of consciousness.  However, he did 
complain of, among other things, a "stiff neck."  On physical 
examination, the Veteran was described as well developed and 
alert, and in no distress.  The Veteran's neck displayed a 
full range of motion, though with some slight tenderness 
along the left sternocleidomastoid muscle.  Radiographic 
studies were described as within normal limits.  The 
pertinent diagnosis noted was "multiple contusions."  

In a service clinical record of mid-February 1969, it was 
noted that the Veteran had been seen on February 8th of that 
same year for "strep throat," following which he was placed 
on medication.  Reportedly, on the Veteran's way home from 
the hospital, he "passed out," awakening just prior to 
hitting a parked car.  When questioned, the Veteran denied 
any loss of consciousness following the accident.  However, 
he was nonetheless taken to a local hospital, where he was 
treated for what was described as "bruises" on his abdomen.  
Currently, the Veteran complained of a headache and continued 
sore throat and fever, as well as weakness and "confusion."  
An examination of the Veteran's neck showed some evidence of 
tenderness, as well as bilaterally palpable nodes.  The 
pertinent diagnoses noted were pharyngitis (most probably, 
strep), and questionable syncopal episode, secondary to 
medication.  

At the time of a service separation examination in early 
March 1971, an examination of the Veteran's neck, as well as 
of his spine and musculoskeletal system was within normal 
limits, and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of an 
arguably chronic cervical spine disability is revealed by 
private medical records dated in 1985/1986, at which time it 
was noted that the Veteran had been in "good health" until 
April 1984 (approximately 13 years following discharge from 
service), at which time he was involved in a motor vehicle 
accident.  Reportedly, at the time of that accident, the 
Veteran had been riding in a taxicab which collided broadside 
with another automobile.  The Veteran stated that he was 
"thrown about the car," though he did not hit any objects in 
the car.  Also noted was excessive movement of the Veteran's 
head, neck, and upper spine.  When questioned, the Veteran 
denied any loss of consciousness, though he did note that, 
since the time of the accident, he had been aware of severe 
neck pain radiating into his right upper extremity.  In 
addition, the Veteran had reportedly been experiencing 
intermittent feelings of pins and needles in the same 
anatomical distribution.  The Veteran stated that he had been 
seen by several physicians, and treated with medication, 
rest, and injections, though without any improvement.  On 
December 4, 1985, the Veteran underwent cervical 
laminography, which showed evidence of C5-6/C6-7 degenerative 
disc disease, with impingement of the C5-6 neuroforamen 
bilaterally.  Accordingly, in late March 1986, the Veteran 
underwent complete C5 and C6 laminectomies with right C5-6 
foramenotomy for prominent C5-6 cervical spondylosis with 
right C5-6 nerve root impingement.  Postoperatively, the 
Veteran did well and was free of any pain, with the exception 
of some tightness in his neck.  The Veteran's weakness 
subsequently improved, and on the sixth postoperative day, 
his sutures were removed.  The pertinent diagnosis noted at 
the time of discharge was C5-6 cervical spondylosis.  

The Board observes that, following a VA orthopedic 
examination in March 2009, which examination involved a full 
review of the Veteran's claims folder (including service 
treatment records), the Veteran received a diagnosis of 
chronic cervical spine arthritis with some radicular 
symptoms, status post cervical spine laminectomy and 
foramenotomy at the level of the 5th and 6th cervical 
vertebrae.  However, according to the examiner, while there 
was one note in the Veteran's service medical records of a 
motor vehicle accident, followed by some tenderness across 
the left sternocleidomastoid muscle, radiographic studies at 
that time were entirely negative, and, on follow up, the 
Veteran had no complaints of cervical spine problems.  
Moreover, there was no further documentation of cervical 
spine problems at the time of the Veteran's separation for 
service.  Rather, there was "clear documentation" of a motor 
vehicle accident in 1984, resulting in problems in the 
Veteran's cervical spine, and eventual treatment in the form 
of surgery.  Under the circumstances, the examiner concluded 
that it was less likely than not that the Veteran's current 
cervical spine problems were directly related to any of his 
described injuries in service.  Rather, those problems were 
"most likely related" to the Veteran's motor vehicle accident 
in 1984.  

The Board finds the aforementioned VA opinion highly 
probative, because that opinion was based upon a full review 
of the Veteran's claims file, as well as other evidence 
regarding the nature and etiology of the Veteran's claimed 
cervical spine disability.  See Hernandez-Toynes v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA examiner provided reasons and bases for 
his medical opinion, and pointed to the evidence which 
supported that opinion.  See Hernandez-Toynes v. West, supra.  
Under the circumstances, the Board is of the opinion that the 
probative medical evidence of record establishes that the 
Veteran's current disability of the cervical spine did not 
have its origin during his period of active military service.  

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of his current cervical spine 
disability.  However, the Board rejects the Veteran's 
assertions to the extent that he seeks to etiologically 
relate his cervical spine disability to some incident or 
incidents of service.  The Veteran, as a lay person, is not 
competent to create the requisite causal nexus for his 
current cervical spine disability.  Rather, evidence which 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education, none of which the Veteran has.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current cervical spine 
disability, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for that disorder must be denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
September 2003 and April 2007.  In that correspondence, VA 
informed the Veteran that, in order to substantiate his claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
exists any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.  As noted 
above, the 2009 examination report is adequate for 
adjudicative purposes.  The examiner reviewed the Veteran's 
claims file, recorded the Veteran's subjective history and 
pertinent clinical findings, and rendered an opinion based on 
sound medical principles and reasoning.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a cervical spine disability is denied.  


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for hypertension (on a direct basis due to 
exposure to Agent Orange, or as secondary to service-
connected posttraumatic stress disorder), as well as a total 
disability rating based upon individual unemployability.  

In that regard, at the time of the aforementioned remand in 
November 2008, it was noted that, at the time of the initial 
denial of benefits for hypertension in April 2004, service 
connection was not yet in effect for posttraumatic stress 
disorder.  Accordingly, the denial of service connection for 
hypertension was based primarily on the fact that no such 
disability was present during the Veteran's period of active 
military service, or within the first year following service 
discharge.  However, since the time of the April 2004 
determination, the RO, in a rating decision of March 2005, 
has granted service connection for posttraumatic stress 
disorder. Notwithstanding the fact that the Veteran had 
argued that his hypertension was in some way causally related 
to the now service-connected posttraumatic stress disorder, a 
review of the record failed to document that the Veteran had 
ever been provided with VCAA-complying notice with respect to 
his claim for service connection.  More specifically, while 
in various correspondence, the Veteran had been furnished 
information regarding the requirements for an award of 
service connection on a direct basis, he was never provided 
the requisite information regarding secondary service 
connection, a matter at issue in the Veteran's case.  

In an attempt to remedy the situation, the Board, in its 
November 2008 remand, requested that the RO/AMC furnish the 
Veteran and his accredited representative copies of all 
pertinent law and regulations governing the award of service 
connection on a secondary basis.  The RO/AMC was additionally 
requested to review the Veteran's claims file, and ensure 
that the Veteran was sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which advised 
the Veteran of the evidence and information necessary to 
prevail on his claim for service connection for hypertension, 
on both a direct and secondary basis.  

Regrettably, a review of the Veteran's claims folder would 
appear to indicate that he has not been provided the 
requested information.  More specifically, while in 
correspondence of December 2008, the Veteran was informed 
that the RO was "working on" his claim for service-connected 
compensation for hypertension due to Agent Orange exposure 
and/or secondary to his service-connected posttraumatic 
stress disorder, that correspondence failed to furnish the 
Veteran with all pertinent law and regulations governing the 
award of service connection on a secondary basis, or 
corrected VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) advising the Veteran of the evidence and 
information necessary to prevail on his claim for service 
connection for hypertension on both a direct and secondary 
basis.  A remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also 
March 2010 Informal Hearing Presentation.

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should furnish the Veteran 
and his accredited representative copies 
of all pertinent law and regulations 
governing the award of service connection 
on a secondary basis.  The RO/AMC should, 
additionally, review the Veteran's claims 
file, and ensure that the Veteran is sent 
a corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the Veteran of the evidence and 
information necessary to prevail on his 
claim for service connection for 
hypertension, on either a direct or 
secondary basis.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2009, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The RO/AMC should then review the 
Veteran's claim for service connection 
for hypertension (on both a direct and 
secondary basis), as well as his claim 
for entitlement to a total disability 
rating based upon individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in 
December 2009.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need taken no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


